By the Court.

Benning J.
delivering the opinion.
There was a plea of partial, as well as one of total, failure of consideration.
The evidence was such as was applicable to both pleas.
Yet the charge of the Court was obviously such as to exclude the jury from the consideration of the plea of a partial failure of consideration.
We think, therefore, that the charge in so far as it did this, was erroneous.
Consequently we think that there ought to be a new trial in the case.
A new trial having to be granted on this ground, it is needless to consider the other grounds, relating, as they do, to the sufficiency of the evidence to support the verdict.
Judgment reversed.